DETAILED ACTION
1.	Claims 1-20 are currently pending. The effective filing date of the present application is 3/5/2017. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the registration module, comparison module, confirmation module, determination module, e-cash transaction module, and sending module must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	Claims 1-20 are objected to because of the following informalities: 
Applicant’s use of letters and roman numerals on limitations appear to be an attempt at inferring a specific order. Examiner suggest using 35 U.S.C. 112(f) “step-plus-function” if Applicant wants a specific order. 
Claim 1 is missing a colon after comprising to indicate the beginning of a list.
Claim 3 reads “wherein said statement of fulfillment for each supplier is issued from a said client computer of a said supplier that is next lowest to said supplier in said supply chain. (emphasis added).” For the purposes of examination examiner is excluding “said” as a typo in “a said client computer” and “said” as a typo in “a said supplier.”
Claim 5 does not introduce the acronym ISO properly.
Claim 7 “wherein said wherein said instructions” is improper grammar.
Claims 10 and 11 do not end with a period.
Claim 10 is also a run-on sentence missing proper punctuation (;) and an “and” at the end of “h.” Similarly claim 11 is also a run-on sentence missing proper punctuation (;) and an “and” at the end of “b.” 
Claim 11 reads “providing a said created blockchain certification to said buyer (emphasis added).” For the purposes of examination examiner is excluding “said” as a typo.
Claim 14 use of improper grammar “tags’s” should be “tags’.”
Claim 14 reads “a comparison module configured to:  displaying ....” Examiner suggest “display” for proper tense.
Claim 15 reads “a confirmation module configured to:  displaying said matched vector on buyer's interface.” Examiner suggest “display” for proper tense.
Claim 20 reads “g. confirm consensus of agreed terms between said parties, resulting in matched smart contract specifications in said;” but does not introduce what is “said.”
Appropriate correction is required.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 11 – “[A] registration module configured to: receive a request from a potential buyer to register with said certificate associated to blockchain certification; providing a said created blockchain certification to said buyer; and notifying said buyer upon creation of new blockchain certification.” See MPEP 2181. The claim limitation uses the term “registration module” as a generic placeholder. The generic placeholder is modified by functional language “to: receive a request. . . .” The means is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked.
Claim 14 – “[C]omparison module is configured to: select invoices from a group associated with said goods blockchain contract's details; compare a plurality of tags's configured to: select invoices. . . .” The means is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked.
Claim 15 – “[A] confirmation module configured to: receive a request from a potential buyer to register with said certificate;  compare said certificate's details with said invoice, said PO and said GRN resulting in a match vector comprising 3 attributes: a first match ranging from 0% to 100% representing a match between said certificate's details and details of said invoice in said contract details, a second match ranging from 0% to 100% representing a match between said certificate's details and details of said PO in said contract details, and a third match ranging from 0% to 100% representing a match between said certificate's details and details of said GRN in said contract details; and  displaying said matched vector on buyer’s interface.” See MPEP 2181. The claim limitation uses the term “confirmation module” as a generic placeholder. The generic placeholder is modified by functional language “configured to: receive a request. . . .” The means is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked.
Claim 16 – “[D]etermination module configured to:  extract said first matched attribute and said second matched attribute from said match vector; and transform said first match and said second match into a unified sum of said match and said second match by means of e-cash reward value.” See MPEP 2181. The claim limitation uses the term “determination module” as a generic placeholder. The generic placeholder is modified by functional language “configured to:  extract said. . . .” The means is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked.
Claim 17 – “[E]-cash transaction module configured to :  communicate with supplier's bank account through buyer's device; transmit said e-cash reward to said configured to:  communicate with. . . .” The means is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked.
Claim 18 – “[A] sending module configured to: create e-docs consisting said certificate's details; communicate with buyer's interface; transmit said e-docs to said buyer's storage; and  notify said buyer upon transmission on said buyer's interface.” See MPEP 2181. The claim limitation uses the term “sending module” as a generic placeholder. The generic placeholder is modified by functional language “configured to:  create e-docs consisting. . . .” The means is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a supply chain” in line 8. It is unclear whether Applicant is referring to the “supply chain” in line 3 or if Applicant is introducing a new term. Appropriate clarification is needed. 
Claim 1 recites the limitation “a financier” in line 8. It is unclear whether Applicant is referring to the “financier” in line 3 or if Applicant is introducing a new term. Appropriate clarification is needed. 
Claim 1 recites the limitation “a smart contract” in line 13. It is unclear whether Applicant is referring to the “smart contract” in line 1 or if Applicant is introducing a new term. Appropriate clarification is needed. 
Claim 1 recites the limitation “a VPO” in line 16. It is unclear whether Applicant is referring to the “VPO” in line 3 or if Applicant is introducing a new term. Appropriate clarification is needed. 
Claim 1 recites the limitation “a contract blockchain” in line 18. It is unclear whether Applicant is referring to the “contract blockchain” in line 12 or if Applicant is introducing a new term. Appropriate clarification is needed. 
Claim 1 recites the limitation "said supplier computers" in line 24. There is insufficient 
Claim 1 recites the limitation “a VI” in line 27. It is unclear whether Applicant is referring to the “VI” in line 4 or if Applicant is introducing a new term. Appropriate clarification is needed.
Claim 1 recites the limitation "said financier computer" in line 34. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is needed.
Claim 1 recites the limitation "said step of appending" in line 47. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is needed.
Claims 2 and 20 recite the limitation "said parties" in line 3 and 19 respectfully. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is needed.
Claim 8 recites the limitation “a client computer” in line 1. It is unclear whether Applicant is referring to the “client computer” in claim 1, line 7 or if Applicant is introducing a new term. Appropriate clarification is needed.
Claim 10 recites the limitation "said certificate’s details" in line 6. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is needed.
Claim 10 recites the limitation "said good’s details" in line 7. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is needed.
Claim 10 recites the limitation "said rewarding extent money" in line 12. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is needed.
Claim 14 recites the limitation "said stored records" in line 4. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is needed.
Claim 14 recites the limitation "said database" in line 4. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is needed.
Claim 14 recites the limitation "said goods blockchain" in line 5. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is needed.
Claim 14 recites the limitation "the price" in line 6. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is needed.
Claim 14 recites the limitation "said output" in line 8. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is needed.
Claim 15 recites the limitation "said certificate" in line 4. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is needed.

Claim 16 recites the limitation "said first matched attribute" in line 4. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is needed.
Claim 16 recites the limitation "said second matched attribute" in line 4. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is needed.
Claim 16 recites the limitation "said matched vector" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is needed.
Claim 17 recites the limitation "said e-cash reward" in line 5. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is needed.
Claim 17 recites the limitation “said supplier's device's interface" in line 6. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is needed.
Claim 18 recites the limitation “said certificate’s details" in line 3. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is needed.
Claim 18 recites the limitation “said buyer’s storage" in line 5. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is needed.
Claim 20 recites the limitation “the supply chain" in line 22-23. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is needed.
Claim 20 recites the limitation “the finance savings" in lines 23. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is needed.
Claim 20 recites the limitation “the matched specification" in lines 23-24. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is needed.
Claim 20 recites the limitation “the supply chain financing facility" in lines 32. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is needed.
Claim 20 recites the limitation “the use" in lines 35. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is needed.
Claim limitations “registration module, comparison module, confirmation module, determination module, e-cash transaction module, and sending module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Disclosure is silent on the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim 1 recites a series of steps for ordering and invoicing among a plurality of entities using a smart contract, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. This judicial exception is not integrated into a practical application because stor[ing] one or more contract blockchains; each said contract blockchain implementing a smart contract of said supply chain; receiv[ing] a VPO with a digital signature for finished goods in exchange for an end-buyer price; create a contract blockchain; append said VPO to said contract blockchain; append terms-of-contract to said VPO, said terms-of-contract comprising said end-buyer price, fulfillment requirements for each of said suppliers, and proportions of the end-buyer price accruing to each of the suppliers; receive VPO approvals with digital signatures; append the VPO approvals to the VPO; appending a VI to said contract blockchain; receive a statement of fulfillment with digital signature from each of said supplier upon fulfillment of said terms-of-contract by each said supplier; append the statement of fulfillment to said VI, for each of said suppliers; receive a statement of payout to each said supplier according to said proportion, from the financier; append each said statement of payout to said VI; receive a delivery confirmation upon delivery of said finished goods to said end buyer; append said delivery confirmation to said VI; reconcile said terms-of-contract in said VPO with said fulfillment statements in said VI; append a reconciliation statement to said VI; receive an end-buyer payment confirmation from the financier, upon payment of said end-buyer price by said end buyer; and append said end-buyer payment confirmation to said contract blockchain; wherein said system is configured to synchronize a copy of said contract blockchain on each said suppliers after each said step of appending to said contract blockchain; an updated copy of said VPO and said VI are thereby visible [to] said suppliers' do not add a meaningful 1 memory, displays, and a contract database are generic computer hardware that is considered to implement well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a central server see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network; for a processor and a computers see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for displays see MPEP §2106.05(d) (II) (iv) discussing the presenting of offers and the gathering of statistics; and for non-transitory computer-readable recording medium and contract database see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Therefore, the additional elements in separately or in combination do not add significantly more.
Claim 2 only furthers the steps for ordering and invoicing among a plurality of entities using a smart contract, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 2 is not integrated into a practical application because configured to calculate said end-buyer price and/or said proportions to each supplier as a function of one or more scores of one or more of said parties in the supply chain do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because processor is generic computer hardware that is considered to implement well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. Therefore, the additional elements of claim 2 in separately or in combination do not add significantly more. 
Claim 3 only furthers the steps for ordering and invoicing among a plurality of entities using a smart contract, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 3 is not wherein said statement of fulfillment for each supplier is issued from a said client …of a said supplier that is next lowest to said supplier in said supply chain do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because computer is generic computer hardware that is considered to implement well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a computer see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. Therefore, the additional elements of claim 3 in separately or in combination do not add significantly more. 
Claim 4 only furthers the steps for ordering and invoicing among a plurality of entities using a smart contract, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 4 is not integrated into a practical application because wherein said instructions are further configured to cause receiv[ing] one or more supplier certifications from one or more of said supplier … and to append said supplier certifications to said VPO do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because computer and processor are generic computer hardware that is considered to implement well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a computer and processor see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network. Therefore, the additional elements of claim 4 in separately or in combination do not add significantly more. 
Claim 5 only furthers the steps for ordering and invoicing among a plurality of entities using a smart contract, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 5 is not integrated into a practical application because wherein said supplier certifications are in a group consisting of a certification of land ownership, a certification of labor laws compliance, a certification of environmental standards compliance, a product certification, an ISO certification, a certification of insurance, certification of inspection, and any combination thereof do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the additional elements of claim 5 in separately or in combination do not add significantly more. 
Claim 6 only furthers the steps for ordering and invoicing among a plurality of entities using a smart contract, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 6 is not integrated into a practical application because wherein said instructions are further configured to cause to receive confirmations of said supplier certifications of one or more certifying authorities and to append said certification confirmations to said contract blockchain do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because computer and processor are generic computer hardware that is considered to implement well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a computer and processor see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network. Therefore, the additional elements of claim 6 in separately or in combination do not add significantly more. 
Claim 7 only furthers the steps for ordering and invoicing among a plurality of entities using a smart contract, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 7 is not integrated into a practical application because wherein said wherein said instructions are further configured to cause to receive one or more transit status reports and to append said transit status reports to said VI do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because processor is generic computer hardware that is considered to implement well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a processor see 
Claim 8 only furthers the steps for ordering and invoicing among a plurality of entities using a smart contract, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 8 is not integrated into a practical application because wherein said transit status reports are issued by a client … of an entity in a group comprising a shipping company, a customs authority, an inspection agency, a warehouse, a freight forwarder, any other transport provider (such as an airline, a road or rail transport provider), a third party verifier of goods delivery or contract fulfilment, or any combination thereof do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because computer is generic computer hardware that is considered to implement well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a computer see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. Therefore, the additional elements of claim 8 in separately or in combination do not add significantly more. 
Claim 9 only furthers the steps for ordering and invoicing among a plurality of entities using a smart contract, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 9 is not integrated into a practical application because wherein said contract blockchain is accessible by … said buyer, of said financier, of said certifying authority, or any combination thereof do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because computer is generic computer hardware that is considered to implement well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a computer see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network. Therefore, the additional elements of claim 9 in separately or in combination do not add significantly more. 
creating an instance of an electronic cash for goods blockchain contract; presenting a blockchain certification for said instance; validating said blockchain certificate by comparing said certificate's details to said goods' details and predetermined ethical rules compliance; exposing said goods' details by said certificate's details; confirming an invoice, purchase order (PO) and goods received notes (GRN) and details according to said goods blockchain contract; determining rewarding extent threshold according to said ethical rules compliance; transferring said rewarding extent money as e-cash from said buyer to said supplier sending e-docs to said buyer related to said goods blockchain contract's details; and delivering said goods to said buyer wherein said goods blockchain contract's details are displayed on a computer interface2 do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because network and displaying module are generic computer hardware that is considered to implement well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a network see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network and for displaying module see MPEP §2106.05(d) (II) (iv) discussing the presenting of offers and the gathering of statistics. Therefore, the additional elements of claim 10 in separately or in combination do not add significantly more.
Claim 11 only furthers the steps for ordering and invoicing among a plurality of entities using a smart contract, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 11 is not integrated into a practical application because receive a request from a potential buyer to register with said certificate associated to blockchain certification; providing a said created blockchain certification to said buyer; notifying said buyer upon creation of new blockchain certification do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because registration module is generic computer hardware that is considered to implement well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a registration module see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network. Therefore, the additional elements of claim 11 in separately or in combination do not add significantly more.
Claim 12 only furthers the steps for ordering and invoicing among a plurality of entities using a smart contract, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 12 is not integrated into a practical application because wherein said validating said blockchain certificate, is managed do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because comparison module is generic computer hardware that is considered to implement well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a comparison module see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. Therefore, the additional elements of claim 12 in separately or in combination do not add significantly more.
Claim 13 only furthers the steps for ordering and invoicing among a plurality of entities using a smart contract, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 13 is not integrated into a practical application because wherein said certificate's details comprise any of the following attributes: geo-tagging location of said goods, time and date of transportation of said goods, third party confirmation of fulfilment of contract terms, ethical details related to compliance of ethical rules and any combination thereof do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field 
Claim 14 only furthers the steps for ordering and invoicing among a plurality of entities using a smart contract, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 14 is not integrated into a practical application because select invoices from a group associated with said goods blockchain contract's details; compare a plurality of tags's records with said stored records in said database related to each said goods blockchain resulting in a satisfied or unsatisfied output and determining the supplier's ethical rating (which in turn will determine the price of the financing); and  displaying said output in said interface do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because comparison module is generic computer hardware that is considered to implement well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a comparison module see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. Therefore, the additional elements of claim 14 in separately or in combination do not add significantly more.
Claim 15 only furthers the steps for ordering and invoicing among a plurality of entities using a smart contract, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 15 is not integrated into a practical application because receive a request from a potential buyer to register with said certificate; compare said certificate's details with said invoice, said PO and said GRN resulting in a match vector comprising 3 attributes: a first match ranging from 0% to 100% representing a match between said certificate's details and details of said invoice in said contract details, a second match ranging from 0% to 100% representing a match between said certificate's details and details of said PO in said contract details, and a third match ranging from 0% to 100% representing a match between said certificate's details and details of said GRN in said contract details; and displaying said matched vector on buyer's interface do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular 
Claim 16 only furthers the steps for ordering and invoicing among a plurality of entities using a smart contract, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 16 is not integrated into a practical application because extract said first matched attribute and said second matched attribute from said match vector; and transform said first match and said second match into a unified sum of said match and said second match by means of e-cash reward value do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because determination module is generic computer hardware that is considered to implement well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a determination module see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. Therefore, the additional elements of claim 16 in separately or in combination do not add significantly more.
Claim 17 only furthers the steps for ordering and invoicing among a plurality of entities using a smart contract, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 17 is not integrated into a practical application because communicate with supplier's bank account through buyer…; transmit said e-cash reward to said supplier's bank account; and  notify said supplier upon e-cash transmission on said supplier's  interface do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly 
Claim 18 only furthers the steps for ordering and invoicing among a plurality of entities using a smart contract, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 18 is not integrated into a practical application because create e-docs consisting said certificate's details; communicate with buyer's interface; transmit said e-docs to said buyer; and notify said buyer upon transmission on said buyer's interface do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because determination module is generic computer hardware that is considered to implement well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a sending module see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network and for buyer’s storage see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Therefore, the additional elements of claim 18 in separately or in combination do not add significantly more.
Claim 19 only furthers the steps for ordering and invoicing among a plurality of entities using a smart contract, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 19 is not integrated into a practical application because wherein said delivering goods to the buyer is managed by a selection of one or more delivery transportation vehicle comprising: land, sea, and air transportation vehicle; or through third party confirmation of fulfilment of contract terms do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the additional elements of claim 19 in separately or in combination do not add significantly more.

Claim 20 recites a series of steps for ordering and invoicing among a plurality of entities using a smart contract, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 20 is not integrated into a practical application because configured to execute a decentralized supply chain finance savings algorithm (DSCFS-A); a buyer interface, configured for buyer entry and sending buyer contract terms, a purchase order, and contract fulfillment conditions; a seller interface, configured for receiving said purchase order and for seller acceptance of said purchase order and for entry and sending to seller contract terms and an invoice; a buyer financier interface, configured for buyer financier entry and sending to buyer financier contract terms, buyer risk margin, buyer interest rate, and invoice discount data; a seller financier interface, configured for seller financier entry and sending to seller financier contract terms, seller risk margin, and seller interest rate; configured for immutably recording transactions of smart contracts; is further configured to confirm consensus of agreed terms between said parties, resulting in matched smart contract specifications in said; write and deploy one or more smart contracts, immutably recorded; said smart contracts configured to autonomously govern the supply chain and redistribution of the finance savings, in accordance with said matched specifications; supply data of purchase orders, said purchase order data immutably matched;  confirm contract fulfillment of said terms by sellers, said fulfillment immutably recorded; confirm approval of invoices and immutably recording said invoice approval confirmations; wherein … is further configured to  initiate and confirm availability of the supply chain financing facility, immutably recording data related to confirmation of invoice; and quantify the finance savings to be accrued by the supplier from the use of the supply chain financing facility, said quantification immutably recorded; and facilitate and confirm the finance savings redistribution, recording said redistribution immutably do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to 3, and distributed-ledger network are generic computer hardware that is considered to implement well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for DSCFS server, oracles, and distributed-ledger network see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network and for displaying module see MPEP §2106.05(d) (II) (iv) discussing the presenting of offers and the gathering of statistics. Therefore, the additional elements of claim 20 in separately or in combination do not add significantly more.
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as an abstract idea. 
Allowable Subject Matter over Prior Art
10.	The reason for allowable subject matter over prior art of claims 1-20 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. The nearest art, Abeyratne4, Dickson5, and Lee US 2017/0046709 do not teach the amended limitations. Neither Abeyratne, Dickson, and Lee teach the systems of claim 1 and 20, which integrates a virtual invoice and virtual purchase order into a blockchain structure to fulfill terms of a smart contract and updated with delivery and payment information nor the method of claim 10, which integrates the concept of ethic rules within the blockchain structure. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant' s claimed invention.. 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Including client computers, financier computer, buyer computer, and supplier computer 
        2 Examiner notes the use of the term “interface” in light of the specification are not the physical display or monitor of a computer, but the graphical user interface being shown.
        3 Examiner notes the definition of oracles in Spec. [80] as an electronic data service that can send and verify real world occurrences and submit this information to smart contracts, triggering state changes in the blockchain.
        4 Abeyratne, Saveen & Monfared, Radmehr. (2016). Blockchain Ready Manufacturing Supply Chain Using Distributed Ledger. International Journal of Research in Engineering and Technology. 05. https://www.researchgate.net/publication/308163874_Blockchain_Ready_Manufacturing_Supply_Chain_Using_Distributed_Ledger/citation/download.
        5 Dickson, Ben (2016) Blockchain has the Potential to Revolutionize the Supply Chain. TechCrunch.com. https://techcrunch.com/2016/11/24/blockchain-has-the-potential-to-revolutionize-the-supply-chain/.